IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


THE MUNICIPALITY OF MT. LEBANON              : No. 16 WAL 2017
                                             :
            v.                               : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
ELAINE GILLEN AND PENNSYLVANIA               :
OFFICE OF OPEN RECORDS                       :
                                             :
                                             :
PETITION OF: ELAINE GILLEN                   :
                                             :
                                             :

THE MUNICIPALITY OF MT. LEBANON              : No. 17 WAL 2017
                                             :
            v.                               : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
ELAINE GILLEN AND OFFICE OF OPEN             :
RECORDS                                      :
                                             :
                                             :
PETITION OF: ELAINE GILLEN                   :
                                             :
                                             :


                                       ORDER



PER CURIAM

     AND NOW, this 23rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.

     Justice Baer did not participate in the consideration or decision of this matter.